EXHIBIT 10.37
 
LEASE
 
between
 
OTR
 
and
 
ANATRACE, INC.


 
 

--------------------------------------------------------------------------------

Top

WAREHOUSE
 
LEASE
 
THIS LEASE ("Lease"), made and entered into this 14th day of February, 2001,
between OTR, an Ohio general partnership, whose address is 275 East Broad
Street, Columbus, Ohio 43215, acting as the duly authorized nominee of The State
Teachers Retirement System of Ohio ("STRBO"), whose address is 275 East Broad
Street, Columbus, Ohio 43215 ("Landlord"), and ANATRACE, INC., an Ohio
corporation, whose address is 434 Dussel Drive, Maumee, Ohio 43 53 7-1685
("Tenant").


W I T N E S S E T H:


In consideration of the rent and other sums to be paid and of the covenants
andagreements to be kept and performed by Tenant and subject to all covenants,
conditions, easements, restrictions and agreements of record, Landlord hereby
leases to Tenant, and Tenant hereby rents from Landlord, the interior of those
certain premises containing approximately twelve thousand one hundred
seventy-six (12,176) square feet of floor area, which premises are depicted as
Units 6 and 6A and outlined in red on the plot plan attached hereto as Exhibit A
and incorporated herein by reference (the "Premises"), and which Premises are
located in the building (the "Building") situated on land (collectively, the
"Property") more particularly described on Exhibit B attached hereto and
incorporated herein. During the term of this Lease, Landlord grants to Tenant
and Tenant's customers and invitees a nonexclusive license to use, in common
with all others to whom Landlord has or may hereafter grant a license to use,
the common areas located on the Property. The term of 'this Lease shall be for
ten (10) years, beginning on the Commencement Date (hereinafter defined), and
ending on the last day of the tenth (10th) Lease Year (hereinafter defined)
unless sooner terminated as provided for in this Lease.. The Premises do not
include the use of the roof (except for the repair or replacement of any heating
or air conditioning equipment thereon serving the Premises) or extend beyond the
exterior faces of the exterior walls of the Building.
 
The term "Commencement Date" shall mean the date Landlord substantially
completes Landlord's Work as set forth on Exhibit C attached hereto and made a
part hereof Upon the request of either party, the other shall confirm in writing
the Commencement Date once it has been determined. The term "Lease Year" shall
mean the twelve (12) month period commencing on the Commencement Date, and each
successive period of twelve (12) months thereafter; provided, however, that if
the Commencement Date shall not be the first (1st) day of a calendar month, the
first (1st) Lease Year shall include the period of time from the Commencement
Date until the first (l st) day of the next following month.
 
1.           Rent. Tenant shall pay rent without deduction, set-off, notice or
demand to Landlord at 275 East Broad Street, Columbus, Ohio 43215, or at such
other place as Landlord may, in writing, from time to time require, during the
term hereof as follows:

-2-

--------------------------------------------------------------------------------

Top
 
(a)           Base Rent.
 
(i)           During the first (1st) through the fifth (5th) Lease Years, Tenant
shall pay to Landlord as base rent (the "Base Rent") an annual sum of One
Hundred Thirty-Nine Thousand One Hundred Seventy One and 68/100 Dollars
($139,171.68) payable in equal monthly installments of Eleven Thousand Five
Hundred Ninety-Seven and 641100 ($11,597.64), payable on or before the first day
of each and every month commencing with the Commencement Date; and
 
(ii)           During the sixth (6th) through the tenth (10th) Lease Years,
Tenant shall pay to Landlord as Base Rent an annual sum of One Hundred Fifty-Six
Thousand Three Hundred Thirty-Nine and 89/100 Dollars ($156,339.89), payable in
equal monthly installments of Thirteen Thousand Twenty-Eight and 32/100 Dollars
($13,028.32) payable on or before the first day of each and every month.


(iii)           If the cost of Landlord's Contribution, as defined in Exhibit C
hereto, is less than Two Hundred Fifteen Thousand Dollars ($215,000.00), Tenant
shall receive a credit equal to the difference between Two Hundred Fifteen
Thousand Dollars ($215,000.00) and Landlord's Contribution which credit shall be
used by Tenant to satisfy the first installment(s) of Base Rent due Landlord.
 
(b)           Additional Rent.


(i)           In addition to Base Rent, Tenant agrees to pay Landlord, at the
times hereinafter set forth, without deduction, set-off, notice, demand or
abatement, the following additional charges ("Additional Rent"), the nonpayment
of which shall be subject to all provisions of this Lease and of law as to
default in the payment of money:
 
(A)           Common Area Charge. Tenant's Prorata Share (hereinafter defined)
of Landlord's total annual costs of operating, maintaining and supervising the
Common Areas (hereinafter defined) of the Property which includes, but is not
limited to, removing snow, ice, trash, refuse, rubbish and garbage; cleaning,
gardening and landscaping the Common Areas; providing for sanitary control of
and for the Common Areas; carrying insurance for the Common Areas (including,
without limitation, public liability, property damage, automobile, workmen's
compensation covering personnel, sign and other insurance in limits selected by
Landlord); installing, acquiring or repairing security measures, including
security personnel; paying all management fees; repairing and replacing the
paving, curbs, walkways, electric power lines, light poles, bulbs, drainage and
equipment used in the Common Areas; providing for line painting; attending the
parking areas; paying all governmental charges, surcharges, fees, or taxes on
the parking areas, parking spaces or on cars parking therein; paying for the
cost of all utilities used or consumed in the Common Areas; repairing and/or
replacing of the water lines, sanitary sewer lines and storm sewer lines serving
the Property; renting or purchasing of machinery, equipment and tools used in
such maintenance, inspection and repair of facilities; paying the cost of signs,
sign maintenance and sound systems; paying the personal property and similar
taxes on Common Area equipment, machinery, tools, supplies and other personal
property and facilities; paying the cost of personnel to implement such services
and similar functions.
 
-3-

--------------------------------------------------------------------------------

Top

(B)           Other Mechanical System's Maintenance, Repair. and Replacement.
Tenant's Prorata Share of Landlord's total annual cost of maintaining, repairing
and replacing the mechanical systems, including, but not limited to, electrical,
plumbing and sewer systems, which serve the Property and not otherwise the
responsibility of Tenant as set forth in Paragraph 4(a).

 
(C)           Water and Sewer Charges. Tenant's Prorata Share of all water and
sewer charges (if not separately metered) for water used or consumed on the
Property and the sewerage generated by the Property.


(D)          Taxes. Tenant's Prorata Share of the annual real property taxes and
assessments, both general and special, levied against the Property.


(E)           Taxes on Rent. The amount of any tax or excise on rent or on any
service or services provided by Landlord under this Lease (except income, estate
or similar taxes) which is assessed or imposed by any governmental authority
upon Landlord or upon Tenant but paid by Landlord and which is so assessed,
imposed or paid as a result of Landlord's ownership of the Property or of this
Lease or the rentals accruing under this Lease, any tax which may be in lieu of,
as a substitute for or in addition to real property taxes and assessments or any
tax or surcharge of any kind or nature imposed upon the Property or any portion
thereof, it being the intention of the parties hereto that the rentals to be
paid hereunder shall be paid to Landlord absolutely without deduction or set-off
of any nature whatsoever.


(F)           Insurance. Tenant's Prorata Share of Landlord's annual premiums
for casualty insurance covering the buildings on the Property (including,
without limitation, fire and extended coverage insurance and loss of rents
coverage insurance) and Landlord's general liability insurance covering the
Property, exclusive of Common Areas which is included within the Common Area
charges set forth in Item (A) of this Paragraph.
 
(ii)           Payment. The foregoing amounts may be estimated by Landlord, in
which event Landlord shall notify Tenant of Landlord's estimate. Tenant shall
pay said estimate in advance, on the first day of each calendar month, with
Tenant's Base Rent. When Landlord has calculated the exact amount actually
payable by Tenant for the foregoing amounts, Landlord shall notify Tenant of
said exact amount actually payable by Tenant for the foregoing amounts. Any
deficiency in payment by Tenant for any item shall be paid by Tenant to Landlord
within fifteen (15) days after receipt of the notice in respect of the item for
which a deficiency exists. Any surplus in respect to any item paid by Tenant
during the preceding calendar year shall be credited against the next ensuing
installments of Landlord's estimate of Tenant's share of that item for the next
year. The amounts payable by Tenant for the first Lease Year and last Lease Year
of this Lease shall be prorated for the parts of such first Lease Year and last
Lease Year that Tenant is obligated to pay annual Base Rent under this Lease.

 
(iii)           Interest, Late Payment Charges. Any payment due from Tenant to
Landlord not paid upon the date herein specified to be paid shall bear interest
at the lesser of eighteen percent (18%) per annum or the maximum rate of
interest permitted by law (the "Default Rate") from the date of such payment is
due to the date of actual payment. In addition,


-4-

--------------------------------------------------------------------------------

Top

Tenant shall pay to Landlord a late payment charge equal to five percent (5%) of
any amount due if not paid within two (2) days from the date required to be paid
hereunder. Notwithstanding the interest charge and/or late payment charge,
nonpayment of any Base Rent, Additional Rent, interest or late payment charge or
other monies due under this Lease hereunder shall constitute a default of this
Lease if not paid within five (5) days of written notice of such nonpayment.
 
(iv)           Definitions. The term "Common Areas" means the parking areas,
driveways, aisles, sidewalks and other common and service areas on the Property
with the improvements therein, whether or not shown on Exhibit A. Landlord
reserves the right to change the Common Areas from time to time in its sole
discretion. The term "Prorata Share" shall mean the ratio or percentage which
the number of leasable square feet in the Premises bears to the total number of
leasable square feet on the Property-
 
(v)           Additional Sums. Tenant shall pay to Landlord all additional sums,
charges or amounts of whatever nature to be paid by Tenant to Landlord in
accordance with the provisions of this Lease, whether or not such sums, charges
or amounts are otherwise referred to as additional rent or rental.
 
(c)           Obligations Not Affected. Except as otherwise expressly provided
herein, this Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease or be entitled to the abatement of any rent or any
reduction thereof nor shall the obligations hereunder of Tenant be otherwise
affected, by reason of any damage to or destruction of all or any part of the
Premises or of the Property from whatever cause, the taking of the Premises or
of the Property or any portion thereof by condemnation or otherwise, the
prohibition, limitation or restriction of Tenant's use of the Premises, or
interference with such use by any private person or corporation, or by reason of
any eviction by paramount title or otherwise, or Tenant's acquisition of
ownership of the Premises, or for any other cause whether similar or dissimilar
to the foregoing, any present or future law to the contrary notwithstanding, it
being the intention of the parties hereto that the Base Rent, Additional Rent
and all other rents and charges payable hereunder to or on behalf of Landlord,
shall continue to be payable in all events and the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall be suspended or terminated pursuant to an express provision of
this Lease.
 
(d)           Partial Month. Monthly installments of Base Rent and Additional
Rent shall be prorated based on a thirty (30) day month for any partial month
occurring during the term hereof
 
2.           Utility Payments.


(a)           Tenant shall promptly pay for utilities rendered or furnished to
the Premises from the date Landlord delivers possession of the Premises to
Tenant and continuing throughout the term of this Lease, including water and
sewerage charges (if separately metered), electricity, telephone and gas
("Utility Expenses"). Landlord shall not be liable for any
 
-5-

--------------------------------------------------------------------------------

Top

permanent or temporary interruption of utility services nor shall any of
Tenant's obligations under this Lease be affected by any such interruption of
utility services.


(b)           Tenant shall indemnify and hold Landlord harmless from and against
any and all costs, liabilities, suits, penalties, claims and demands, including
attorneys' fees, as a result of a lien being imposed upon the Premises by virtue
of Tenant's failure to pay all or any part of Utility Expenses.

 
3.         Use of Premises and Conditions on Use.

(a)           Tenant shall use the Premises for chemical research, laboratories
and office use, and related production, and for no other uses or purposes
whatsoever. Tenant shall procure, at its sole cost and expense, any permits
and/or licenses required for the transaction of Tenant's business in the
Premises.

(b)           Tenant will not conduct any auction, fire, bankruptcy or going out
of business sale in the Premises without Landlord's prior written consent.


4.           Repairs and Maintenance of Premises.


(a)           Tenant, at Tenant's expense, shall make all repairs and
replacements to keep and maintain the interior of the Premises in good condition
and repair, including but not limited to, the electrical and other mechanical
installations serving the Premises, the heating, ventilating and air
conditioning systems serving the Premises, the plumbing and sewer systems
located in and serving the Premises, the exterior and interior portions of all
doors including door checks and hardware, any security gates and ceiling tiles.
Tenant shall promptly replace all broken and cracked glass. All items that
Tenant shall replace during the term of this Lease shall be of equal or better
quality, type and style than the item being replaced. Tenant shall not permit
any waste, damage or injury to the Premises. Tenant shall further keep the
Premises clean, attractive and free of rubbish, rubble and debris.


(b)           Except as otherwise provided in this Lease, Landlord will, within
a reasonable time after receipt from Tenant of written notice of the necessity
of such repair, keep the roof, structural portions and exterior of the Premises
in good and tenantable condition and repair during the term of this Lease.
Notwithstanding the above, Landlord shall make all repairs and replacements to
any portion of the Premises or of the building in which Premises are located
necessary by reason of (a) the acts, neglect, fault or default of Tenant, or
Tenant's agents, employees, contractors or customers, (b) the operations of
Tenant or the storage of Tenant's merchandise within the Premises, (c) acts of
trespassers, thieves or other unauthorized persons who enter or attempt to enter
the Premises, or the building in which the Premises are located, or (d)
structural and exterior work done or installed by Tenant; and Tenant shall
reimburse Landlord for such sums expended for such repairs and replacements,
such sums being additional rental hereunder.
 
Further, and notwithstanding anything in this Lease to the contrary, Tenant, not
Landlord, shall make all repairs, alterations and replacements to the property
that Landlord is

-6-

--------------------------------------------------------------------------------

Top

required to maintain which may be required as the result of repairs,
alterations, other improvements or installations made by Tenant or any assignee,
subtenant or concessionaire of Tenant or the agents of any of them.

 
(c)            On default of Tenant in making any repairs or replacements
required to be made by Tenant hereunder or in maintaining the Premises, Landlord
may, but shall not be required to, make such repairs or replacements or maintain
the Premises for Tenant's account, and the expense thereof shall constitute and
be collectible as additional rent, payable by Tenant on demand, or, at
Landlord's election, together with the next installment of rent due hereunder,
and all sums not paid when due shall bear interest at the Default Rate from the
date of payment by Landlord until paid by Tenant.


5.           Requirements of Public Authority.


(a)           During the term of this Lease, Tenant shall, at its own cost and
expense, promptly observe and comply with all present and future laws,
ordinances, requirements, orders, directives, rules and regulations of federal,
state, county, town, village and city governments and of all other governmental
authorities affecting the Premises or any part thereof whether the same are in
force at the commencement of the term of this Lease or may in the future be
passed, enacted or directed, and Tenant shall pay all costs, expenses,
liabilities, losses, damages, fines, penalties, claims and demands that may in
any manner arise out of or be imposed because of the failure of Tenant to comply
with the covenants of this Paragraph S.


(b)           Tenant shall have the right to contest by appropriate legal
proceedings diligently conducted in good faith, in the name of Tenant, or
Landlord (if legally required), or both (if legally required), without cost or
expense to Landlord, the validity or application of any law, ordinance, rule,
regulation or requirement of the nature referred to in subparagraph (a) above
and, if by the terms of any such law, ordinance, order, rule, regulation or
requirement, compliance therewith may legally be delayed pending the prosecution
of any such proceeding, Tenant may delay compliance therewith until the final
determination of such proceeding.


(c)           Landlord agrees to execute and deliver any appropriate papers or
other instruments which may be necessary or proper to permit Tenant so to
contest the validity or application of any such law, ordinance, order, rule,
regulation or requirement and to fully cooperate with Tenant in such contest.
 
6.           Nuisance and Care. Tenant shall use and occupy the Premises so that
no other occupant of any adjoining property will be unreasonably disturbed and
shall create no nuisance in, upon or about the Premises. Tenant shall take good
care of the Premises and of the fixtures and appurtenances thereto, and all
alterations, additions and improvements thereto. Tenant will not make or permit
to be made any use of the Premises or any part thereof which would violate any
of the covenants, agreements, terms, provisions and conditions of this Lease or
which directly or indirectly is forbidden by public law, ordinance or regulation
of any governmental or public authority (including zoning ordinances) or which
may be dangerous to life, limb or property, or which will suffer or permit the
Premises or any part thereof to be used in any manner which, in the judgment of
Landlord, shall in any way impair or tend to impair the



-7-

--------------------------------------------------------------------------------

Top

character, reputation or appearance of the Premises or the Property, or which
will impair or interfere with any of the services performed by Landlord for the
Premises.
 
7.           Signs. Tenant may erect (or permit or cause to be erected) upon the
exterior of the Premises or upon the Property only such signs as shall be (a) in
accordance with any restriction of record or applicable regulations of any
governmental agency having jurisdiction and (b) approved by Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant shall erect such
signs in such manner as to cause no permanent damage to the Premises or the
Property and shall maintain such signs in a good, safe and sightly condition at
all times. At the end of the term, Tenant shall remove such signs and repair all
damage caused by the installation, maintenance and/or removal of such signs to
the reasonable satisfaction of Landlord,
 
8.           Alterations. Additions and Improvements. Tenant shall make no
alterations, additions, or improvements in or to the Premises without the
express prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed. If a building permit is required in connection
with any alterations, additions, or improvements proposed by Tenant, Tenant
shall furnish Landlord for its approval (which approval shall not be
unreasonably withheld or delayed) detailed plans and specifications therefor.
All additions, alterations and improvements made by Tenant hereunder shall be
installed in a good and workmanlike manner, using only materials of the same or
higher quality as those originally installed in the Premises. Whether Tenant
furnishes Landlord with the foregoing or not, Tenant hereby agrees to indemnify,
defend and hold harmless Landlord from and against any and all liabilities,
costs and expenses of every kind and description, including attorneys' fees,
which may arise out of or be in any manner connected with said alterations,
additions, or improvements. Tenant shall pay the cost of all such alterations,
additions or improvements. Upon completion of any such alterations, additions,
or improvements, Tenant shall furnish Landlord with contractors' affidavits and
full and final waivers of lien, together with receipted bills covering all labor
and materials expended and used, in full compliance with the applicable
mechanics' lien law. \
 
Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic's or other lien for any such labor or material shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises. All alterations, additions or improvements shall comply with all
requirements of all insurance carriers providing insurance coverage on the
Premises and with all laws, rules, ordinances and regulations of any lawful
authority. Tenant shall permit Landlord to observe construction operations and
to inspect any alterations, additions, or improvements if Landlord requests the
right to do so (but Landlord shall have no obligation to make such request). All
alterations, additions, or improvements, whether temporary or permanent,
including hardware, non-trade fixtures and wall and floor coverings, but
excluding removable trade fixtures, in or upon the Premises, whether placed
there by Landlord or Tenant, shall become Landlord's property and shall remain
with the Premises at the termination of this Lease, whether by lapse of time or
otherwise, without compensation, allowance of credit to Tenant; provided,
however, that notwithstanding the foregoing, Landlord may request that any or
all of said alterations, additions or improvements in or upon the Premises made
by Tenant shall be removed by Tenant at the termination of this Lease. If
Landlord requests such removal, Tenant shall remove the same prior to the end of
the term and shall repair all damage to the Premises

-8-

--------------------------------------------------------------------------------

Top

caused by such removal; provided, however, that in removing any such
alterations, additions, or improvements, Tenant shall not be required to expend
more than the Cost Cap (hereinafter defined), Landlord hereby agreeing to be
responsible for removal costs in excess of the Cost Cap. If Tenant does not
remove any alterations, additions or improvements when requested by Landlord to
do so, Landlord may remove the same and repair all damage caused thereby, and
Tenant shall pay to Landlord the cost of such removal and repair, together with
interest at the Default Rate, immediately upon demand therefor by Landlord.
Tenant's obligation to observe or perform this covenant shall survive the
expiration or termination of this Lease.
 
The Cost Cap shall be the sum determined by multiplying Twenty-Five Thousand
Dollars ($25,000) by a fraction, the numerator of which is the Current Index and
the denominator is the Base Index. The "Base Index" shall be the level of the
Index for the month of December 2000, and the "Current Index" shall be the level
of the Index for the month immediately preceding the month during which Tenant's
alterations, additions, or improvements are required to be removed. The term
"Index" shall mean the Consumer Price Index for Urban Consumers, U. S. All
Cities Average, published by the United States Department of Labor (Base Year
1982-1984 = 100), or any successor index thereto as hereinafter provided. If
publication of the Index is discontinued, or if the basis of calculating the
Index is materially changed, then the parties shall accept comparable statistics
on the cost of living for all cities, as they shall be computed and published by
an agency of the United States or by a responsible financial periodical or
recognized authority to be selected by the parties. In the event of (i) use of
comparable statistics in place of the Index or (ii) publication of the Index at
other than monthly intervals, there shall be made in the method of calculation
such revisions as the circumstances may require to carry out the intent of this
Paragraph 8.


9.           Liability for Personal Injury or Property Damage.


(a)           Landlord shall not be liable for, and Tenant hereby waives all
claims for, any and all damage or loss to fixtures, equipment, merchandise or
other property of Tenant and of Tenant's servants, agents, employees,
contractors, suppliers, invitees, patrons and guests, in, upon or about the
Premises, and/or injury or death to any person, occurring in, upon or about the
Premises resulting from any cause whatsoever (except for any intentional act of
Landlord), including, but not limited to, water, snow, frost, ice, explosion,
falling plaster, fire or gas, smoke or other fumes, or by reason of the leaking,
breaking, backing up or other malfunction of any lines, wires, pipes, tanks,
boilers, lifts or any other appurtenances, regardless by whom installed or
maintained (Tenant hereby expressly assuming all responsibility for the safety
and security of the person and property of Tenant, and of Tenant's servants,
agents, employees, contractors, suppliers, invitees, patrons and guests, while
in, upon or about the Premises).


(b)           Tenant covenants and agrees that it will protect, indemnify and
save and keep Landlord, its agents, servants, employees, officers, directors,
and partners forever harmless against and from any penalty, damages, charges or
costs imposed or resulting from any violation of any law, order of governmental
agency or ordinance, whether occasioned by the neglect of Tenant or those
holding under Tenant, and that Tenant will at all times protect, indemnify and
save and keep harmless Landlord, its agents, servants, employees, officers and
directors against and from all claims, losses, costs, damages or expenses,
including attorneys' fees, arising out of

-9-

--------------------------------------------------------------------------------

Top

or from any accident or other occurrence on or about the Premises causing injury
to any person or property whomsoever or whatsoever, and that Tenant will
protect, indemnify, save and keep harmless Landlord, its agents, servants,
employees, officers, directors and partners against and from any and all claims,
losses, costs, damages or expenses, including attorneys' fees, arising out of
any failure of Tenant in any respect to comply with or perform all the
requirements and provisions of this Lease or arising out of any use of the
Premises or the Property by Tenant or any one claiming by, through or under
Tenant.


10.           Liability and Casualty Insurance.


(a)           Tenant agrees that, at its own cost and expense, it will procure
and continue in force, in the names of Landlord, Landlord's mortgagee(s) and
Tenant, as their interests may appear, commercial general liability insurance
coverage against injuries to persons occurring in, upon or about the Premises,
including all damage from signs, glass, awnings, fixtures or other appurtenances
now or hereafter erected on the Premises or the Property during the term of this
Lease, such insurance at all times to be in an amount of not less than Two
Million Dollars ($2,000,000.00) per occurrence, and not less than Two Million
Dollars ($2,000,000.00) aggregate coverage per one (1) accident or disaster, and
Two Million Dollars ($2,000,000.00) for injury to property. Such insurance shall
be written with a 'company or companies authorized to engage in the business of
general liability insurance in the state in which the Premises are located, and
there shall be delivered to Landlord customary insurance certification
evidencing such paid-up insurance and copies of the policies. Such insurance
shall further provide that the same may not be canceled, terminated or modified
unless the insurer gives Landlord and Landlord's mortgagee(s) at least thirty
(30) days prior written notice thereof.
 
(b)           Tenant shall carry and pay for, for the account of Landlord during
the entire term of this Lease, and any renewals and extensions thereof, the
following types of insurance:


(i)           Fire, extended coverage, vandalism and malicious mischief, and
sprinkler damage and all-risk insurance coverage on all personal property,
furnishings, furniture, trade fixtures, contents and merchandise for their full
insurable value on a replacement cost basis.


(ii)           Workers' compensation or similar insurance, if and to the extent
required by law and in form and amounts required by law.


(iii)           Tenant agrees to pay to Landlord any increase in each of
Landlord's insurance policies resulting from Tenant's particular use or
occupancy of the Premises.


(c)           Landlord shall maintain in force, at all times during the term of
this Lease, a policy or policies of fire insurance to the extent of at least
eighty percent (80%) of the insurable value of the Building.
 

-10-

--------------------------------------------------------------------------------

Top

11.          Condition of Premises. Except as otherwise agreed to in writing,
Tenant's taking possession of the Premises shall be conclusive evidence as
against Tenant that the Premises were in good order and satisfactory condition
when Tenant took possession. No promise of Landlord to alter, remodel or improve
the Premises and no representation respecting the condition of the Premises has
been made by Landlord to Tenant, except as expressly set forth in Exhibit C.
 
12.          Entrance and Inspection. Upon reasonable notice from Landlord
(except in the event of emergency, in which case no notice shall be required),
Tenant shall permit Landlord and Landlord's authorized servants, agents,
employees and contractors to enter the Premises and any buildings or other
improvements now or hereafter located on and forming a part of the Premises, at
all reasonable times for the purpose of examining the Premises to verify
Tenant's compliance with all of the terms, covenants, obligations and conditions
of this Lease, and for the purpose of exercising any rights with respect to the
Premises which Landlord may exercise in the event of default by Tenant.


13.          Prohibition on Assignment.


(a)           Tenant shall not transfer, encumber, pledge, mortgage or assign
this Lease or sublet the Premises, in whole or in part, or permit the same to be
occupied or used by any other person or entity without receiving Landlord's
prior written consent, which consent shall not be unreasonably withheld.
Landlord acknowledges that any proposed assignment of this Lease or sublease of
the Premises may entail a change in the permitted use of the Premises, and
Landlord shall not unreasonably withhold its consent to any such change in use.
A transfer by operation of law, merger, or consolidation, or a change of more
than forty-nine percent (49%) in ownership of the voting stock of Tenant or any
direct or indirect parent of Tenant, shall be deemed an assignment for purposes
of this Paragraph 13. Any purported transfer, encumbrance, pledge, mortgage,
assignment or subletting not in compliance herewith shall be void and of no
force or effect. Any transfer, encumbrance, pledge, mortgage, assignment,
subletting or other transfer, even with the consent of Landlord, shall not
relieve Tenant from its primary liability for the payment of rent and other
charges or from its primary obligation to keep and be bound by the terms,
conditions and covenants of this Lease. No consent of Landlord to a particular
assignment or subletting shall be deemed a consent to further assignments or
subletting.
 
(b)           Upon the occurrence of an event of "default" as set forth in
Paragraph 18 hereof, if all or any part of the Premises are then assigned,
sublet, transferred or occupied by someone other than Tenant, Landlord, in
addition to any other remedies provided by this Lease or provided by law, may,
at Landlord's option, collect directly from the assignee, subtenant, transferee
or occupant, all rents becoming due to Tenant by reason of the assignment,
sublease, transfer or occupancy. Any collection directly by Landlord from the
assignee or subtenant shall not be construed to constitute a novation or release
of Tenant from the performance of its obligations under this Lease.


(c)           In the event Tenant sublets all or a portion of the Premises for
an amount in excess of the Base Rent set forth in Paragraph I of this Lease,
Tenant shall pay to Landlord, as additional rent, fifty percent (50%) of such
excess received by Tenant. Any sublease shall contain a provision whereby the
subtenant agrees to comply with and be bound by all of the

-11-

--------------------------------------------------------------------------------

Top

terms, covenants, conditions, provisions and agreements of this Lease to the
extent of the space sublet, and Tenant shall deliver to Landlord promptly after
execution, an executed copy of each sublease and an agreement of compliance by
each such subtenant. Any sublease shall also contain a provision that, in the
event of default by Tenant hereunder and a termination of this Lease by
Landlord, such subtenant shall, at Landlord's option, attorn to Landlord as if
Landlord were the lessor under the sublease.


14.                     Mechanic's Liens.


(a)           If, because of any act or omission of Tenant, any mechanic's lien
or other lien, charge or order for the payment of money shall be filed against
any portion of the Premises, Tenant shall, at its own cost and expense, cause
the same to be discharged of record or bonded within thirty (30) days of the
filing thereof unless Tenant shall contest the validity of such lien by
appropriate legal proceedings diligently conducted in good faith and without
expense to Landlord; and Tenant shall indemnify, defend and save harmless
Landlord against and from all costs, liabilities, suits, penalties, claims and
demands on account thereof.


(b)           If Tenant shall fail to cause such liens to be discharged of
record or bonded within the aforesaid thirty (30) day period, then Landlord
shall have the right to cause the same to be discharged. All amounts paid by
Landlord to cause such liens to be discharged, together with interest thereon at
the Default Rate, shall constitute additional rent payable by Tenant to
Landlord.


15.           Estoppel Certificates. Tenant shall, within ten (10) days after
written request of Landlord, execute, acknowledge and deliver to Landlord or to
Landlord's mortgagee, proposed mortgagee, land lessor or proposed purchaser of
the Premises, the Property, or any part thereof any estoppel certificates
requested by Landlord from time to time, it being intended that any such
statement delivered pursuant to this Paragraph 15 may be relied upon by any
prospective purchaser, mortgagee or assignee of the fee of the Property. Such
estoppel certificates shall state that this Lease is in full force and effect
and whether any changes may have been made thereto; that the term of the Lease
has commenced and that full rental is accruing; that there are no defaults by
Landlord, and if there are, the nature of such defaults; that possession has
been assumed and that all improvements to be provided by Landlord have been
completed; the actual commencement date and expiration date of this Lease; that
rent has not been paid more than thirty (30) days in advance; that there are no
liens, charges or offsets against rental due or to become due and that the
address shown on such estoppel certificate is accurate; and shall set forth such
other matters as to which Landlord reasonably may request; provided, however,
that Tenant may make such modifications to such estoppel certificates as may be
necessary to make such certificates true and accurate-
 
16.           Holding Over. Except as set forth in Paragraph 41 hereof, Tenant
shall have no privilege of renewal at the expiration of the original term of
this Lease, and any holding over after the expiration of the original term or
option term shall, at Landlord's option, be from month to month at the monthly
rental rate in effect immediately prior to the termination of this Lease
multiplied by one and one-half (1-1/2) for each month or portion thereof that
Tenant remains in possession, and no acceptance of rent by, or other act or
statement whatsoever on the part of

-12-

--------------------------------------------------------------------------------

Top

Landlord, or of any agent or employee of Landlord, in the absence of a writing
signed by Landlord, shall be construed as an extension or as a consent for
further occupancy. Tenant shall indemnify, defend, and hold harmless Landlord
for all damages, consequential as well as direct, sustained by reason of
Tenant's retention of possession.


17.           Condemnation.


(a)           If all or substantially all of the Premises or of the Property
shall be taken for any public or quasi-public use under any statute or by rights
of eminent domain or by private purchase in lieu thereof, this Lease shall
terminate and all awards from such taking shall belong to Landlord and Tenant
hereby assigns to Landlord all its right, title and interest to any such awards,
provided, however, that Tenant reserves unto itself the right to prosecute, in a
separate proceeding, any claim for any injury caused to trade fixtures and
equipment or for moving expenses, but only if such award shall be in addition to
the award for the land and the building (or portion thereof) containing the
Premises.


(b)           If less than all or substantially all of the Premises or of the
Property shall be taken, the term of this Lease shall cease only on the portion
so taken as of the day possession shall be so taken, and the rent shall be paid
up to that day with a proportionate refund by Landlord of such rent as may have
been paid in advance, and thereafter the rent shall be equitably abated, and
Landlord shall at its own cost and expense make all necessary repairs or
alterations as to constitute the remaining leased premises a complete
architectural unit, provided that in no event shall Landlord be required to
expend an amount in excess of the net proceeds received by Landlord as a result
of the taking.


(c)           In the event of the temporary requisition of the use or occupancy
of the Premises or any part thereof, by any governmental authority, civil or
military, Tenant shall retain any award or payment therefor, whether the same
shall be paid or payable in respect of Tenant's leasehold interest hereunder or
otherwise; provided, however, that Tenant shall continue to pay Base Rent during
the period of such temporary requisition.


(d)           Landlord shall notify Tenant of any taking of the Premises
contemplated by a public authority. No taking or temporary requisition shall
constitute a breach of Landlord's covenant of quiet enjoyment.


18.           Default.


(a)           If (i) Tenant shall fail to pay when due any rent, or any other
sums required to be paid hereunder by Tenant, and said amount shall remain
unpaid for five (5) days after receipt of written notice thereof by Landlord or
(ii) Tenant shall default in the performance or observance of any other
agreement or condition on its part to be performed or observed, and Tenant shall
fail to cure said default within thirty (30) days after receipt of written
notice thereof by Landlord; or (iii) Tenant shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, or shall file any
petition or answer seeking any arrangement, composition, liquidation or
dissolution under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors or
shall seek or consent to

-13-

--------------------------------------------------------------------------------

Top
 
or acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any substantial part of its properties, or of the Premises, or
shall make any general assignment for the benefit of creditors, or shall admit
in writing its inability to pay its debts generally as they become due; or (iv)
a court shall enter an order, judgment or decree approving a petition filed
against Tenant seeking any arrangement, composition, liquidation, dissolution or
similar relief under the present or future federal, state or other statute, law
or regulation relating to bankruptcy, insolvency or other relief for debtors,
and such order, judgment or decree shall remain unvacated or unstayed for an
aggregate of sixty (60) days (whether or not consecutive); or (v) Tenant fails
to operate or closes its business upon the Premises for reasons other than fire
or other casualty or condemnation for a period of thirty (30) consecutive days;
or (vi) Tenant abandons or vacates the Premises, then, and in any such event,
Landlord, at any time thereafter, may, without further notice to Tenant, and, in
addition to and not in lieu of any other rights or remedies available to
Landlord at law or in equity, exercise any one or more of the following rights:
 
Notwithstanding the provisions of clause (i) of this subparagraph (a), Landlord
shall not be required to give Tenant more than two (2) notices of payment
default in any period of twelve (12) consecutive months, it being understood
that Landlord shall have the right to avail itself of any and all rights and
remedies set forth herein without notice to Tenant in the event of a third (3rd)
or any subsequent default during such twelve (12) month period.


(x)           Landlord may (A) terminate this Lease and the tenancy created
hereby by giving notice of such election to Tenant, and (B) reenter the
Premises, by summary proceedings or otherwise, and remove Tenant and all other
persons and property from the Premises and store such property in a public
warehouse or elsewhere at the sole cost and expense of and for the account of
Tenant without Landlord being deemed guilty of trespass or becoming liable for
any loss or damage occasioned thereby.


(y)           Landlord may reenter and take possession of the Premises, without
terminating this Lease and without relieving Tenant of its obligations under
this Lease, and divide or subdivide the Premises in any manner Landlord may
desire and lease or let the Premises or portions thereof; alone or together with
other Premises, for such term or terms (which may be greater or less than the
balance of the remaining portion of the term of this Lease) and on such terms
and conditions (which may include concessions or free rent and alterations of
the Premises) as Landlord, in its discretion, may determine.


(b)           If this Lease is terminated by Landlord pursuant to this
Paragraph 18, Tenant nevertheless shall remain liable for any rent, other sums
required to be paid hereunder and damages which may be due or sustained prior to
such termination, and for all reasonable costs, fees and expenses incurred by
Landlord in pursuit of its remedies hereunder, including attorneys', brokers'
and other professional fees (all such rents, damages, costs, fees and expenses
being referred to herein collectively as "Termination Damages") plus additional
damages (the "Liquidated Damages") which are hereby stipulated to be equal to
the difference between the (i) the Base Rent and other sums required to be paid
hereunder which, but for termination of this Lease, would have become due during
the remainder of the term multiplied by the number of Lease Years or fraction
thereof remaining in the term of this Lease, and (ii) the fair rental value of
the Premises for such period ("Liquidated Damages"). Termination Damages and
Liquidated

-14-

--------------------------------------------------------------------------------

Top

Damages shall be due and payable immediately upon demand by Landlord following
any termination of this Lease pursuant to this Paragraph 18.
 
(c)           If Landlord reenters and takes possession of the Premises pursuant
to this Paragraph IS without terminating this Lease, and relets the Premises or
any part thereof, the net rentals from such letting shall be applied first to
the costs, fees and expenses incurred by Landlord in pursuit of its remedies
hereunder, including attorneys', brokers' and other professional fees, in
renting the Premises or part thereof to others from time to time (including the
reasonable costs and expenses of making such improvements to the Premises as may
be necessary, in Landlord's sole discretion, to enable Landlord to relet same).
The balance, if any, shall be applied by Landlord from time to time on account
of the rent and other payments due from Tenant hereunder, with the right
reserved to Landlord to bring such actions or proceedings for the recovery of
any deficits remaining unpaid as Landlord may deem favorable from time to time
without being obligated to await the end of the term hereof for the final
determination of Tenant's account. Any balance remaining, however, after full
payment and liquidation of Tenant's account as aforesaid shall be paid to Tenant
with the right reserved to Landlord at any time to give notice in writing to
Tenant of Landlord's election to cancel and terminate this Lease and the giving
of such notice and the simultaneous payment by Landlord to Tenant of any credit
balance in Tenant's favor that may at the time be owing to Tenant shall
constitute a final and effective cancellation and termination of this Lease and
the obligations hereunder on the part of either party to the other. Landlord
shall not be liable for, nor shall Tenant's obligations be diminished by reason
of, any failure by Landlord to relet the Premises or any failure of Landlord to
collect any rent due upon such reletting.


(d)           Upon the termination of this Lease or Tenant's right to possession
of the Premises by lapse of time or earlier termination as herein provided,
Tenant shall remove its property from the Premises. Any such property of Tenant
not removed from the Premises by Tenant within thirty (30) days after the end of
the term or of Tenant's right to possession of the Premises, however terminated,
shall be conclusively deemed to have been forever abandoned by Tenant and either
may be retained by Landlord as its property or may be disposed of in such manner
as Landlord may see fit.


(e)           Notwithstanding anything contained herein, if Landlord shall have
given written notice of three (3) defaults in any calendar year, no further
prior notice by Landlord shall be required in that same calendar year for
Landlord to declare this Lease to be in default.
 
(f)           Tenant agrees that if it shall at any time fail to make any
payment or perform any other act on its part to be made or performed under this
Lease, Landlord may, but shall not be obligated to, and after reasonable notice
or demand and without waiving or releasing Tenant from any obligation under this
Lease, make such payment or perform such other act to the extent Landlord may
deem desirable, and in connection therewith to pay expenses and employ counsel.
Tenant shall pay upon demand all of Landlord's costs, charges and expenses,
including the fees of counsel, agents and others retained by Landlord, incurred
in enforcing Tenant's obligations hereunder or incurred by Landlord in any
litigation, negotiations or transactions in which Tenant causes Landlord,
without Landlord's fault, to become involved or concerned, plus interest at the
Default Rate from the date of payment, which amount shall be
 
-15-

--------------------------------------------------------------------------------

Top

deemed to be additional rental due and payable by Tenant, upon demand by
Landlord, and Landlord shall have the same rights and remedies for the
nonpayment thereof, as in the case of default in the payment of rent.


(g)           All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other right or remedy allowed by law. In
addition to the other remedies in this Lease provided, Landlord shall be
entitled to the restraint by injunction of the violation or attempted violation
of any of the covenants, agreements or conditions of this Lease.
 
19.          Fire or Other Casualty.
 
If the Premises are damaged by fire or other casualty, upon notice thereof given
to Landlord by Tenant, the damages shall be repaired by and at the expense of
Landlord, except as otherwise provided herein, and rent until such repairs shall
be made shall be reduced in the proportion which the part of the Premises which
is not usable by Tenant bears to the rentable space in the Premises. Landlord
shall not be obligated to repair damage to or replace alterations,
installations, or additions made by Tenant or any fixtures, furniture,
furnishing, equipment or other property of Tenant. Such repairs and replacements
shall be made by and at the expense of Tenant. If the Premises shall be so
damaged that, in Landlord's opinion, substantial alterations, demolition or
reconstruction shall be required, then Landlord may, not later than ninety (90)
days following the damage, give Tenant notice in writing terminating this Lease.
If Landlord elects to restore the Premises, then Landlord shall commence such
restoration within ninety (90) days following the damage and shall complete such
restoration within a reasonable time. If Landlord does not commence such repairs
within ninety (90) days, Tenant shall have the right to terminate this Lease by
giving written notice to Landlord anytime after said ninety (90)-days and prior
to the date Landlord commences repairs. If Tenant so terminates this Lease, rent
hereunder shall be due from Tenant to Landlord up to the date Tenant vacated the
Premises-
 
If (i) the Premises or the Building shall be damaged as a result of a risk which
is not covered by Landlord's insurance, or (ii) the Building shall be damaged to
the extent of fifty percent (50%) or more of the cost of replacement thereof,
whether or not the Premises shall be damaged; then in either such event Landlord
may terminate this Lease by notice given within ninety (90) days after such
event and upon the date specified in such notice, which shall be not less than
thirty (30) days nor more than sixty (60) days after the giving of said notice,
this Lease shall terminate and come to an end, and Tenant shall vacate and
surrender the Premises to Landlord.
 
20.           For Sale Signs. Landlord and Landlord's agents, employees or
representatives may enter upon the Premises to place the usual "For Rent" or
"For Sale" signs and to conduct interested parties through said Premises at
reasonable hours during the six (6) month period preceding the expiration of the
term of this Lease.
 
21.           Notices. All notices, demands, requests, consents or approvals
which may or are required to be given by either party to the other shall be in
writing and shall be deemed given when sent by United States mail, registered or
certified, return receipt requested, postage fully

-16-

--------------------------------------------------------------------------------

Top

prepaid (a) if for Tenant, addressed to Tenant at 434 W. Dussel, Maumee, Ohio
43537 with a copy to LaValley, LaValley, Todak & Schaefer Co., L.P.A., 5800
Monroe St., Bldg. F, Sylvania, Ohio 43560 Attention: Michael J. Todak, or at
such other place as Tenant may from time to time designate by notice to
Landlord, or (b) if for Landlord, addressed to OTR, 275 East Broad Street,
Columbus, Ohio 43215, Attention: Investment Department, or at such other place
as Landlord may from time to time designate by notice to Tenant. All consents
and approvals provided for must be in writing to be valid. Notices shall be
deemed to have been given if addressed and mailed as above provided on the date
same were deposited in the United States mail.
 
22.           Waiver of Subrogation. Neither Landlord nor Tenant shall be liable
to the other for any business interruption or any loss or damage to property
occurring on the Premises or the Property, or in any manner growing out of or
connected with Tenant's use and occupation of the Premises or the Property, or
the condition thereof, or of the adjoining property, whether or not caused by
the negligence or other fault of Landlord or Tenant or of their respective
agents, employees, subtenants, licensees or assignees; provided, however, that
this release shall apply only to the extent that such business interruption,
loss or damage to property, is covered by insurance or required to be covered
hereunder by insurance, regardless of whether such insurance is payable to or
protects Landlord or Tenant or both. Nothing in this Paragraph shall be
construed to impose any other or greater liability upon either Landlord or
Tenant than would have existed in the absence hereof Because this Paragraph 22
will preclude the assignment of any claim mentioned in it by way of subrogation
(or otherwise) to an insurance company (or any other person), each party to this
Lease agrees immediately to give to each insurance company which has issued to
it policies of fire and extended coverage insurance, written notice of the terms
of the mutual waivers contained herein, and to have the insurance policies
properly endorsed, if necessary, to prevent the invalidation of the insurance
coverages by reason of the mutual waivers contained herein.


23.           Subordination of Lease.


(a)           Landlord reserves the right and privilege to subject and
subordinate this Lease to any and all mortgages, deeds of trust or land leases
now existing upon or that may hereafter be placed upon the Premises and the
Property and to all advances made or to be made thereon and all renewals,
modifications, consolidations, replacements or extensions thereof and if such
right is exercised, the lien of any such mortgages, deeds of trust and land
leases shall be superior to all rights hereby or hereunder vested in Tenant, to
the full extent of all sums secured thereby. In confirmation of such
subordination, Tenant shall, on request of Landlord or the holder of any such
mortgage, deed of trust or land lease execute and deliver to Landlord within ten
(10) days of such request, any instrument that Landlord or such holder may
reasonably request and Tenant hereby constitutes and appoint Landlord as
Tenant's attorney-in-fact to execute any such certificate for and on behalf of
Tenant.


(b)           If the interest of Landlord under this Lease shall be transferred
by reason of foreclosure or other proceedings for enforcement of any mortgage or
deed of trust on the Premises or the Property, Tenant shall be bound to the
transferee (the "Purchaser") under the terms, covenants and conditions of this
Lease for the balance of the term remaining, and any extensions or renewals,
with the same force and effect as if the Purchaser were the landlord

-17-

--------------------------------------------------------------------------------

Top

under this Lease, and, at the option of the Purchaser, Tenant shall attorn to
the Purchaser, including the mortgagee under any such mortgage, if it be the
Purchaser, as its landlord, the attorrunent to be effective and self-operative
without the execution of any further instruments upon the Purchaser succeeding
to the interest of Landlord under this Lease. The respective rights and
obligations of Tenant and the Purchaser upon the attornment, to the extent of
the then remaining balance of the term of this Lease, and any extensions and
renewals, shall be and are the same as those set forth in this Lease.


24.           Quiet Enjoyment. If Tenant shall pay the rents and other sums due
to be paid by Tenant hereunder, as and when same become due and payable, and if
Tenant shall keep, observe and perform all of the other terms, covenants,
obligations and conditions of this Lease on Tenant's part to be kept, observed
and performed, Tenant (or anyone claiming under Tenant to the extent permitted
in this Lease), shall be entitled to lawfully, peaceably and quietly hold and
occupy the Premises during the term of this Lease, except by reason of
regulations imposed by any governmental or quasi-governmental agency on the
occupancy of Tenant or the conduct of Tenant's business operations.


25.           Waiver. No waiver of any covenant or condition or of the breach of
any covenant or condition of this Lease shall be taken to constitute a waiver of
any subsequent breach of such covenant or condition nor to justify or authorize
the nonobservance on any other occasion of the same or of any other covenant or
condition hereof, nor shall the acceptance of rent by Landlord at any time when
Tenant is in default under any covenant or condition hereof be construed as a
waiver of such default or of Landlord's right to terminate this Lease on account
of such default, nor shall any waiver or indulgence granted by Landlord to
Tenant be taken as an estoppel against Landlord, it being expressly understood
that if at any time Tenant shall be in default in any of its covenants or
conditions hereunder an acceptance by Landlord of rental during the continuance
of such default or the failure on the part of Landlord promptly to avail itself
of such rights or remedies as Landlord may have, shall not be construed as a
waiver of such default, but Landlord may at any time thereafter, if such default
continues, terminate this Lease or assert any other rights or remedies available
to it on account of such default in the manner hereinbefore provided.
 
26.           Recording Memorandum of Lease. The parties agree that this Lease
shall not be recorded, but a Short Form Lease or Memorandum of Lease, complying
in form with applicable state law, shall be executed, setting forth the
description of the Premises, the term of this Lease and other pertinent
provisions, which Short Form Lease or Memorandum of Lease may be recorded by
either party in lieu of recordation of this Lease.


27.           Exculpation.


(a)           This Lease is executed by certain employees of STRBO, not
individually, but solely on behalf of Landlord, the authorized nominee and agent
for STRBO. In consideration for entering into this Lease, Tenant hereby waives
any rights to bring a cause of action against the individuals executing this
Lease on behalf of Landlord (except for any cause of action based upon lack of
authority .or fraud), and all persons dealing with Landlord must look solely to
Landlord's assets for the enforcement of any claim against Landlord, and the

-18-

--------------------------------------------------------------------------------

Top

obligations hereunder are not binding upon, nor shall resort be had to the
private property of any of, the trustees, officers, directors, employees or
agents of STRBO.

(b)           Anything contained in this Lease to the contrary notwithstanding,
Tenant agrees that Tenant shall look solely to the estate and property of
Landlord in the real estate of which the Premises is a part and the rentals
therefrom for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default or breach
by Landlord with respect to any condition, covenant, or agreement of this Lease
to be observed and/or performed by Landlord, subject, however, to the prior
rights of any mortgagee of the real estate of which the Premises is a part, or
part thereof; and no other assets of Landlord or any partner, member,
shareholder, board member, officer, agent or employee thereof shall be subject
to levy, execution or other judicial process for the satisfaction of Tenant's
claims. In the event Landlord conveys or transfers its interest in the Building
or in this Lease, except as collateral security for a loan, upon such conveyance
or transfer Landlord (and in the case of any subsequent conveyances or
transfers, the then grantor or transferor) shall be entirely released and
relieved from all liability with respect to the performance of any covenants and
obligations on the part of the landlord to be performed hereunder from and after
the date of such conveyance or transfer; it being intended hereby that the
covenants and obligations on the part of the landlord to be performed hereunder
shall, subject as aforesaid, be binding on Landlord, its successors and assigns
only during and in respect of their respective periods of ownership of any
interest in the Building or in this Lease. This provision shall not be deemed,
construed or interpreted to be or constitute any agreement, express or implied,
between Landlord and Tenant that the Landlord's interest hereunder and in the
Building shall be subject to imposition of an equitable lien or otherwise."


28.           Time of Essence. It is expressly stipulated that time shall be of
the essence of this Lease.
 
29.           Governing Law; Invalidity of Particular Provisions.


(a)           This Lease and the rights and obligations of the parties hereunder
shall be construed in accordance with the laws of the state in which the
Premises are located.


(b)           If any term or provision of this Lease or the application thereof
to any person or circumstance shall to any extent be invalid or unenforceable,
the other terms of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.
 
30.           Brokerage Commission. Except for Michael Realty Company, whose
commission and fees are to be paid by Landlord, Landlord and Tenant represent
and warrant each to the other that it has dealt with no broker, agent or other
person in connection with this transaction and that no broker, agent or other
person brought about this transaction. Landlord and Tenant each agree to
indemnify and hold harmless the other from and against any claims by any broker,
agent or other person claiming a commission or other form of compensation by
virtue of

-19-

--------------------------------------------------------------------------------

Top

having dealt with the indemnifying party with regard to this leasing
transaction. The provisions of this Paragraph 32 shall survive the termination
of this Lease.


31.           Hazardous Devices and Contaminants.


(a)           Prohibition. Tenant shall not install or operate any steam or
internal combustion engine, boiler, machinery, refrigerating or heating device
or air-conditioning apparatus in or about the Premises, or carry on any
mechanical business therein, except for those necessary for use in Tenant's
ordinary course of business or with the prior written consent of Landlord.
Except for Contaminants (as hereinafter defined) used in the ordinary course of
business and in compliance with Requirements of Law (as hereinafter defined),
Tenant and its agents, employees, contractors and invitees shall not use, store,
release, generate or dispose of or permit to be used, stored, released,
generated or disposed of any Contaminants on or in the Premises.


(b)           Indemnification by Tenant. Tenant shall indemnify, defend and hold
harmless Landlord, its agents, servants, employees, officers and directors
forever from and against any and all liability, claims, demands and causes of
action, including, but not limited to, any and all liability, claims, demands
and causes of action by any governmental authority, property owner or any other
third person and any and all expenses, including attorneys' fees (including, but
not limited to, attorneys' fees to enforce Tenant's obligation of
indemnification under this Paragraph 33(b), relating to any environmental
liability resulting from (i) any Release (as hereinafter defined) of any
Contaminant at the Premises or emanating from the Premises to adjacent
properties or the surrounding environment during the Term of this Lease; (ii)
during the Term of this Lease, any generation, transport, storage, disposal,
treatment or other handling of any Contaminant at the Premises, including but
not limited to, any and all off site transport, storage, disposal, treatment or
other handling of any Contaminant generated, produced, used and/or originating
in whole or in part from the Premises; and (iii) any activity at the Premises
during the Term of this Lease that in any way might be alleged to fail to comply
with any Requirements of Law.


(c)           Definitions.


(i)           "Contaminant" shall mean any substance or waste containing
hazardous substances, pollutants and contaminants as those terms are defined in
the federal Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C. Section 9601, et seq. and any substance similarly defined or
identified in any other federal, provincial or state law, rule or regulation
governing the manufacture, import, use, handling, storage, processing, release
or disposal of substances or wastes deemed hazardous, toxic, dangerous or
injurious to public health or to the environment. This definition includes
friable asbestos and petroleum or petroleum-based products.


(ii)           "Requirements of Law" shall mean any federal, state or local law,
rule, regulation, permit, agreement, order or other binding determination of any
governmental authority relating to the environment, health or safety.

-20-

--------------------------------------------------------------------------------

Top
 
(iii)           "Release" shall have the same meaning as in the federal
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq.


32.           No Partnership/ Any intention to create a joint venture or
partnership relation between the parties hereto is hereby expressly disclaimed.
 
33.           Corporate Tenants. If Tenant is a corporation, then those persons
executing this Lease on behalf of Tenant hereby individually covenant and
warrant that: (a) Tenant is a duly constituted corporation qualified to do
business in the state in which the Premises are located; (b) all of Tenant's
franchise and corporate taxes have been paid to date; (c) all future forms,
reports, fees and other documents necessary for Tenant to comply with applicable
laws will be filed by Tenant when due; and (d) the actions of the persons
executing and delivering this Lease on behalf of Tenant have been duly
authorized by the board of directors of Tenant.
 
34.           Force Majeure. In the event that Landlord or Tenant shall be
delayed, hindered in or prevented from the performance of any act required
hereunder (other than the payment of rent and other charges payable by Tenant)
by reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, riots, insurrection, the act, failure to act or default of the
other party, war or any other reason beyond the reasonable control of the party
who is seeking additional time for the performance of such act, then performance
of such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a reasonable period, in no
event to exceed a period equivalent to the period of such delay.


35.           Words Genders and Numbers. Whenever words are used herein in any
gender, they shall be construed as though they were used in the gender
appropriate to the context and the circumstances, and whenever words are used
herein in the singular or plural form, they both shall be construed as though
they were used in the form appropriate to the context and the circumstances.
 
36.           Topic Headings. Headings and captions in this Lease are inserted
for convenience and reference only and in no way define, limit or describe the
scope or intent of this Lease or constitute any part of this Lease and are not
to be considered in the construction of this Lease.
 
37.           Binding Effect. This Lease shall be binding upon and shall inure
to the benefit of the parties hereto, and their respective successors and
assigns, provided that this provision shall in no manner enlarge Tenant's right
of assignment, which right of assignment has been restricted under the foregoing
provisions of this Lease.
 
38.           Entire Agreement. This Lease contains the entire understanding
between the parties and supersedes any prior understandings or agreements
between them respecting the subject matter. No representations, arrangements, or
understandings, except those fully expressed herein, are or shall be binding
upon the parties. No changes, alterations, modifications, additions or
qualifications to the terms of this Lease shall be made or be binding unless
made in writing and signed by each of the parties.

-21-

--------------------------------------------------------------------------------

Top

39.           Related Parties. Tenant represents to Landlord that Tenant is not
(a) an individual who is, or (b) a partnership, association, or corporation that
is owned or controlled by, a person who during the preceding three (3) years was
employed by, an officer of, or a board member of State Teachers Retirement
System of Ohio, and no employee of Tenant who holds a fiduciary, administrative,
supervisory, or trust position, or any other position in which such person would
be involved on behalf of Tenant in decisions or recommendations pertaining to
the Building, is a person who during the preceding three (3) years was employed
by, an officer of, or a board member of State Teachers Retirement System of
Ohio.
 
40.           Existing Lease. The parties acknowledge that Tenant presently
occupies a portion of the Premises (i.e., Unit 6 as depicted on Exhibit A), and
that such portion of the Premises (the "Existing Premises") is occupied on a
month-to-month basis pursuant to the terms and conditions of that certain Lease
dated April 18, 1985, between Landlord's predecessor in interest (Krasl) and
Tenant, as amended by that certain First Amendment to Lease dated as of February
1994 between Landlord and Tenant (the Lease, as so amended, hereinafter is
referred to as the "Existing Lease"). The terms and provisions of the Existing
Lease shall continue to govern the rights and obligations of Landlord and Tenant
in respect of the Existing Premises until the Commencement Date. Upon the
Commencement Date, the terms and provisions of this Lease shall amend and
restate in their entirety the terms and provisions of the Existing Lease, it
being understood that from and after the Commencement Date this Lease shall
govern and control all of the rights and obligations of the parties in respect
of the Premises (including the Existing Premises) which arise or accrue from and
after the Commencement Date. Nothing herein shall be deemed to release Tenant
from any liabilities or obligations under the Existing Lease which accrue under
the Existing Lease prior to the Commencement Date.


41.           Option.


(a)           Tenant is hereby granted the option, exercisable by written notice
to Lessor at least 180 days prior to the end of the term hereof, to extend the
term hereof by a period of five (5) years subject to each and every, of the
terms and conditions hereof except that commencing on the first day of the first
month following the tenth (10th) Lease Year the Base Rent stated in Paragraph
1(a) shall be increased in accordance with the provisions of Paragraph 41 (b)
hereof


(b)           In the event Tenant exercises its option under Paragraph 41(a) to
extend the term of this Lease, the Base Rent specified in Paragraph 1(a) for
such extension shall be the Fair Market Rent (hereinafter defined) for the
Premises-


(c)           The Fair Market Rent for the option term shall be determined
assuming the Premises are free and clear of all leases and tenancies (including
this Lease), that the Premises were available in the then rental market for
comparable buildings of similar quality, age and character as the Building
located in Maumee, Ohio, assuming that Landlord has had a reasonable time to
locate a tenant who rents with the knowledge of the uses to which the Premises
can be adapted, and that neither Landlord nor the prospective tenant is under
any compulsion to rent. Fair Market Rent shall exclude all concessions,
inducements to rent,

-22-

--------------------------------------------------------------------------------

Top

commissions, tenant improvements, free rent, bonuses or similar concessions or
allowances. In addition, the determination of Fair Market Rent shall not take
into account (i) Landlord's Work, or (ii) any alteration, addition, or
improvement of the Premises performed by Tenant.


(i) For purposes of determining the Fair Market Rent, the followingprocedure
shall apply.
 
(x) During the thirty (30) day period which begins one hundred eighty (180) days
prior to the commencement of the option term, Landlord and Tenant shall attempt,
in good faith, to reach agreement as to the Fair Market Rent for the option
term.


(y) If Landlord and Tenant are unable to agree before the expiration of such
thirty (30) day period (the "Impasse Date"), the amount of Fair Market Rent for
the option term shall be determined by appraisal as follows. Within ten (10)
days of the Impasse Date, Landlord and Tenant shall each retain a single
appraiser (each of whom shall be independent of each of Landlord and Tenant and
shall be a Member of the American Institute of ' Real Estate Appraisers or shall
have a corresponding professional designation acceptable to each of Landlord and
Tenant; an appraiser who satisfies such criteria is referred to herein as an
"Appraiser") to determine the Fair Market Rent. Landlord and Tenant shall
jointly instruct each such Appraiser to determine the Fair Market Rent of the
Premises for the option term and to issue its written report to each of
Landlord, Tenant and the other Appraiser within thirty (30) days after its
retention. If either Landlord or Tenant shall fail to appoint an Appraiser as
aforesaid, the determination of the sole Appraiser so appointed shall govern.
 
(z) If the conclusions of the two Appraisers as to Fair Market Rent shall be
identical, the Fair Market Rent for the option term shall be the Fair Market
Rent as so established. If the conclusions of the two Appraisers shall differ,
but if the Fair Market Rent as indicated on the higher of the two shall be less
than one hundred ten percent (110%) of the Fair Market Rent as indicated on the
lower, the Fair Market Rent for the option term shall be the simple average of
the two. In the event of any greater deviation between the two original
Appraisers' conclusions regarding Fair Market Rent, the two original Appraisers
shall jointly appoint a third Appraiser (who shall be unrelated to each of the
original Appraisers and shall otherwise satisfy the criteria set forth above for
an "Appraiser") not later than fifteen (15) days after the issuance of the later
of the two original Appraisers' reports. The third Appraiser shall be provided
with true and complete copies of each of the written reports issued by the
original Appraisers, and shall be instructed to

-23-

--------------------------------------------------------------------------------

Top

evaluate such reports (and such other evidence as the third Appraiser shall deem
to be necessary or reasonably appropriate in connection therewith). Within
thirty (30) days after its appointment, the third Appraiser shall issue its
written report to each of Landlord and Tenant, indicating which of the original
Appraisers' conclusions regarding Fair Market Rent it believes to be the more
accurate. In such event, Fair Market Rent for the option term shall be the Fair
Market Rent as so designated by the third Appraiser. The Fair Market Rent as
established as aforesaid shall be final and binding upon Landlord and Tenant.
Landlord and Tenant shall each pay the costs and expenses of the Appraiser
retained by it as provided above. All costs and fees of the third Appraiser
shall be paid in equal shares by Landlord and Tenant.

(ii)           After a determination has been made of the Fair Market Rent for
the option term, the parties shall execute and deliver to each other an
agreement setting forth the Fair Market Rent as hereinabove determined.
 
(d)           Notwithstanding the provisions of subparagraph (b) of this
Paragraph 41, in no event shall the Base Rent for the option term be less than
the Base Rent payable by Tenant for the sixth (6th) through tenth (lath) Lease
Years.


IN WITNESS WHEREOF, each of the parties has caused this Lease to be executed on
the day and year first above written.


Signed and Acknowledged in the Presence of
 
/s/ Connie J. Guyer
 
/s/ Roxanne Puckett


LANDLORD: OTR, an Ohio general partnership acting as the duly authorized nominee
of The State Teachers' Retirement System of Ohio
 
By:./s/ Alan E. Muench                                           
 
Its: Director, Midwestern Region
 
/s/ Lois R. Staunton
 
/s/ Illegible
 
TENANT: ANATRACE, INC.

By:  /s/ Don N. Gray
Its:             President


-24-

--------------------------------------------------------------------------------

Top

STATE OF OHIO                                          )
                                                                         ) SS:
COUNTY OF FRANKLIN                            )


BE IT REMEMBERED, that on this 14th day of February, 2001, before me, the
subscriber, a Notary Public, personally appeared the above-named OTR' a
partnership organized under the laws of the State of Ohio, by Alan E. Muench,
Director Midwest a general partner, known to me and known to me to be the person
who signed the- Tforegoing instrument as such partner, who acknowledged to me
that he signed said instrument as such partner, duly authorized by the
partnership so to do, and that the signing of the same was his free act and
deed, as such partner, for and on behalf of said partnership, for the uses and
purposes therein set forth.


IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed the
official seal of my office at Columbus, Ohio  above written.
 
/s/ Connie J. Guyer
 
Notary Public
 
[Notary Seal]




STATE OF OHIO
                                              ) SS::
COUNTY OF LUCAS


BE IT REMEMBERED, that on this 8th day of February, 2001, before me, the
subscriber, a Notary Public in and for said County and State personally a geared
the above-n ed Anatrace, Inc_, an Ohio corporation, by Don N. Gray its President
known to me and known to me to be the person who signed the foregoing instrument
as such officer, who acknowledged to me that ______________ signed said
instrument as such officer, duly authorized by the Board of Directors of said
corporation so to do, and that the signing of the same was _________________
free act and deed, as such officer, for and on behalf of said corporation, for
the uses and purposes therein set forth.


IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed the
official seal of my office at ______________, ____________,on the day and year
last above written.


/s/ Lois R. Staunton
 
Notary Public
 
[Notary Seal]


-25-

--------------------------------------------------------------------------------

Top

Exhibit A
 
[Building Diagram]
 
-26-

--------------------------------------------------------------------------------

Top
 
Exhibit B

Legal Description


A parcel of land being part of Lot 33 in Arrowhead Plat Three, a subdivision in
the City of Maumee, Lucas County, Ohio, recorded in Volume 81. pages 14, 15 & 16
Lucas County Plat Records, which is bounded and described as follows:
 
BEGINNING at the Southeasterly corner of said Lot 33; thence South 55° 32'37"
West along the Southerly line of said Lot 33, a distance of 220.00 feet to the
Southwesterly corner of said Lot 33; thence North 34° 27'23" West along the
Westerly line of said Lot 33, a distance of 200.00 feet to a point; thence North
55° 32' 37" East along a line that is parallel with the Southerly line of said
Lot 33, a distance of 220.00 feet to a point on the Easterly line of said Lot
33; thence South 34° 2723" East along the Easterly line of said Lot 33, a
distance of 200.00 feet to the point of BEGINNING.


Containing 1.01 acres of land, more or less, but subject to legal highways, and
subject to all legal easements, restrictions, leases of record and of records in
respective utility offices and other conveyances, if any.


The bearing referred to hereon are based on the bearings that appear on the
record plat of Arrowhead Plat Three an assumed meridian and are used only for
the purpose of describing angular measurement.
 
Lot number 29 in ARROWHEAD FLAT THREE, a SUBDIVISION in the CITY of MAUMEE,
LUCAS COUNTY, OHIO, recorded in Volume 81, pages 14, 15, 16, Lucas County Plat
Records.


AND ALSO That part of lot number 34 in ARROWHEAD PLAT THREE, a SUBDIVISION in
the CITY OF MAUMEE, LUCAS COUNTY, OHIO, recorded in Volume 81, pages 14, 15, 16,
Lucas County Plat Records, which is bounded and described as follows:
 
Beginning at the southeast corner of said lot number 29; thence northwesterly
along the easterly line of said lot number 29, a distance of 4 10.00 feet to the
northeast corner of said lot number 29; thence northeasterly along the northerly
line of said lot number 34 and the southerly line of lots numbers 31, 32, 33 and
said lines extended in said Arrowhead Plat Three, a distance of 641.40 feet to a
point: thence southeasterly perpendicular to the last described line a distance
of 410.00 feet to a point on the southerly line of said lot number 34; thence
southwesterly along the southerly line of said lot number 34 a distance of
641.40 feet to the point of beginning.
 
And also that part of said lot number 34 which is bounded and described as
follows:
 
Commencing at the Northeast corner of Lot 29 in said ARROWHEAD PLAT 3, thence
North 55 degrees 32 minutes 37 seconds East along the Northerly line of said Lot
34 and the Southerly lines of Lots 31, 32, 33 and said lines extended in said
Arrowhead Plat 3, a distance of 641.40 feet to the point of beginning; thence
South 34 degrees 27 minutes 23 seconds East perpendicular to the last described
line, a distance of 4 10.00 feet to a point on the Southerly line of said Lot
34; thence North 55 degrees 32 minutes 37 seconds East along the Southerly line
of said Lot 34, a distance of 129.85 feet to a point; thence North 34 degrees 27
minutes 23 seconds West perpendicular to the last described line, a distance of
410.00 feet to a point; thence South 55 degrees 32 minutes 37 seconds West., a
distance of 129.85 feet to the point of beginning.


That part of Lots 34 and 35 in ARROWHEAD PLAT THREE, a SUBDIVISION in the CITY
of MAUMEE, LUCAS COUNTY, OHIO, recorded in Volume 81, pages 14, 15, and 16,
Lucas County Plat Records, which is bounded and described as follows:


Beginning at a point on the Northerly line of said Lot 34 that is 488.37 fee
Easterly of the Northwesterly corner of said Lot 34, as measured along the
Northerly line of said Lot 34; thence North 55 degrees 32 minutes 37 seconds
East along the Northerly line of said Lot 34, a distance of 6.11 feet to a
point; thence South 79 degrees 27

-27-

--------------------------------------------------------------------------------

Top

EXHIBIT B cont.


minutes 23 seconds East continuing along the Northerly line of said Lot 34, a
distance of 62.07 feet to a point; thence South 34 degrees 27 minutes 23 seconds
East perpendicular to the Northerly line of said Lot 34, a distance of 396.11
feet to a point; then North 55 degrees 32 minutes 37 seconds East parallel to
the Northerly line of said Lot 34, a distance of 200.00 feet to a point; thence
South 34 degrees 27 minutes 23 seconds East, a distance of 70.00 feet to a
point; thence North 55 degrees 32 minutes 37 seconds East parallel to the
Northerly line of said Lot 35, a distance of 182.19 feet to a point; thence
South 47 degrees 54 minutes 09 seconds East parallel to the Easterly line of
said Lot 35, a distance of 253.54 feet to a point; thence South 34 degrees 27
minutes 23 seconds East along a line that is perpendicular to the Southerly line
of said Lot 35, a distance of 209.79 feet to a point on the Southerly line of
said Lot 35, said point also being a point of curve; thence South 55 degrees 32
minutes 37 seconds West along the Southerly line of said Lots 34 and 35, a
distance of 648.28 feet to a point, said point being 771.25 feet Northeasterly
of the Southeasterly point, said point being 771.25 feet Northeasterly of the
Southeasterly corner of Lot 29 in said Arrowhead Plat Three, as measured along
the Southerly line of said Lot 34; thence North 34 degrees 27 minutes 23 seconds
West, a distance of 410.00 feet to a point on the Easterly extension of the
Southerly line of Lot 33 in said Arrowhead Plat Three; thence North 55 degrees
32 minutes 37 seconds East along the Easterly extension of the Southerly line of
said Lot 33, a distance of 157.12 feet to a point; thence North 34 degrees 27
minutes 23 seconds West along a line that is perpendicular to the Northerly line
of said Lot 34, a distance of 556,36 feet to the point of beginning.


Containing 7.342 acres of land, more or less, but subject to legal highways, all
legal easements and restrictions and leases of record and of records in
respective utility offices.


The bearing referred to hereon are based upon an assumed meridian and are used
only for the purpose of describing angular measurement.


That part of Lot 34 in ARROWHEAD PLAT THREE, a SUBDIVISION in the CITY of MAUMEE
LUCAS COUNTY, OHIO, recorded in Volume 81, pages 14, 15 and 16, Lucas County
Plat Records, which is bounded and described as follows:
 
Beginning at the Northwesterly corner of said Lot 34; thence North 55 degrees 32
minutes 37 seconds East along the Northerly lines of said Lot 34, a distance of
488.37 feet to a point; thence South 34 degrees 27 minutes 23 seconds East, a
distance of 556.36 feet to a point on the Easterly extension of the Southerly
line of Lot 33 in said Arrowhead Plat Three; thence South 55 degrees 32 minutes
37 seconds West along the Easterly extension of the Southerly line of said Lot
33, a distance of 488.37 feet to the Southeasterly corner of said Lot 33; thence
North 34 degrees 27 minutes 23 seconds West along the Easterly line of said Lot
33, a distance of 556.36 feet to the Northeasterly corner of said Lot 3 3 and
the point of beginning.


Containing 6,238 acres of land, more or less, but subject to legal highways.


The bearings referred to hereon are based upon an assumed meridian and are used
only for the purpose of describing angular measurement.

-28-

--------------------------------------------------------------------------------

Top

EXHIBIT C


Landlord shall perform the following work (collectively, "Landlord's Work") in
accordance with all applicable building, fire, and safety codes and regulations:


(i)           The work on the plans and specifications dated February 6, 2001,
prepared by Vetter Design Group Architects ("Landlord's Construction"); and


(ii)           The installation of additional carpeting and vinyl, the
replacement of floor covering and the cost of levelling the floor between Units
6 and 6A (as depicted on Exhibit A).


Notwithstanding the foregoing, the cost of Landlord's Work shall not exceed Two
Hundred Fifteen Thousand Dollars ($215,000) ("Landlord's Contribution"), which
contribution shall include all hard and soft costs (including all architectural
and engineering fees) required to prepare such plans and specifications and to
perform Landlord's Work. In the event the cost of Landlord's Work shall exceed
the amount of Landlord's Contribution, Tenant .shall pay to Landlord, as
additional rent, the amount of such excess within ten (10) days after demand
therefore.
 
-29-

--------------------------------------------------------------------------------
